








EXHIBIT 10.B


VIAD CORP
2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT
Effective as of March 26, 2014


Restricted Stock Units (Units) are hereby awarded by Viad Corp (Corporation), a
Delaware corporation, effective ___________, 20__, to ___________ (Employee) in
accordance with the following terms and conditions:


1. Unit Award. The Corporation hereby awards the Employee ________ Units
pursuant to the 2007 Viad Corp Omnibus Incentive Plan (Plan), subject to the
terms, conditions, and restrictions of such Plan and as hereinafter set forth.


2. Restrictions on Transfer and Restriction Period. During the period commencing
on the effective date hereof (Commencement Date) and terminating 3 years
thereafter (Restriction Period), the Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Employee, except as
hereinafter provided. The Restriction Period shall lapse and full ownership of
Units will vest at the end of the Restriction Period, subject to forfeiture and
repayment pursuant to paragraph 4.


The Board of Directors (Board) shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Units, prior to the expiration of the Restriction Period with
respect thereto, or to remove any or all of such restrictions, whenever the
Board may determine that such action is appropriate by reason of change in
applicable tax or other law, or other change in circumstances.


3. Restrictive Covenants. Unless a Change of Control (as defined in the Plan)
shall have occurred after the date hereof, in order to better protect the
goodwill of the Corporation and its Affiliates and to prevent the disclosure of
the Corporation's or its Affiliates' trade secrets and confidential information
and thereby help insure the long-term success of the business, Employee, without
prior written consent of the Corporation, will not engage in certain conduct as
outlined in this paragraph 3:


(a) Non-Competition. During Employee’s employment with the Corporation or any of
its Affiliates, and for a period of eighteen (18) months following termination
of Employee’s employment with the Corporation or any of its Affiliates, Employee
will not engage in any activity or provide any services, whether as a director,
manager, supervisor, employee, adviser, agent, consultant, owner of more than
five (5) percent of any enterprise or otherwise, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Employee, as a
consequence of Employee's employment with the Corporation or one of its
Affiliates, to be in development):


(i) with respect to which Employee's work has been directly concerned at any
time during the two (2) years preceding termination of employment with the
Corporation or one of its Affiliates, or


(ii) with respect to which during that period of time Employee, as a consequence
of Employee's job performance and duties, acquired knowledge of trade secrets or
other confidential information




--------------------------------------------------------------------------------




of the Corporation or its Affiliates. For purposes of the provisions of
paragraph 3(a), it shall be conclusively presumed that Employee has knowledge of
information he or she was directly exposed to through actual receipt or review
of memos or documents containing such information, or through actual attendance
at meetings at which such information was discussed or disclosed.


(b) Non-Solicitation of Customers. During Employee’s employment with the
Corporation or any of its affiliates, and for a period of eighteen (18) months
following termination of Employee’s employment with the Corporation, Employee
will not on behalf of any Competitor, solicit business from any Client of the
Corporation that Employee serviced during Employee’s employment with the
Corporation (the “Restricted Clients”). “Client” means any individual, person,
business or entity that has consumed, obtained, retained and/or purchased any
services or products offered or sold by the Corporation or any of its Affiliates
during Employee’s employment, and any individual, person, business or entity or
that has been solicited by Employee to consume, obtain, retain or purchase the
services or products offered or sold by the Corporation or any of its
affiliates. “Competitor” means any person or organization engaged (or about to
become engaged) in research, development, marketing, selling, or servicing with
respect to any product or service which is the same as, similar to, or competes
with any product, process or service of the Corporation or its Affiliates
(including both existing services or products as well as services or products
known to the Employee, as a consequence of Employee's employment with the
Corporation or one of its Affiliates, to be in development).


(c) Non-Solicitation of Employees. During Employee’s employment with the
Corporation and for eighteen (18) months immediately following termination of
such employment for any reason, Employee will not, on behalf of himself or
herself, or on behalf of any other person, firm, corporation, or entity,
directly or indirectly (i) solicit for employment, or otherwise seek to employ,
retain, divert or take away any of the agents, representatives or employees of
the Corporation with whom Employee had contact or about whom Employee had access
to information in the course of Employee’s employment with the Corporation, or
(ii) in any other way assist or facilitate any such employment, solicitation or
retention effort.


(d) Remedies and Governing Law.


(i) Injunctive Relief, Damages and Forfeiture. Employee understands and agrees
that the Corporation’s remedy for violation of the restrictions contained in
paragraphs (a), (b) and/or (c) above is not limited to a requirement that
Employee repay any awards granted to Employee under the Plan. Rather, in the
event Employee breaches the terms of the restrictive covenants contained in
paragraphs 3(a), 3(b) and/or 3(c) above, the Corporation will be entitled to
seek and obtain any or all of the following remedies against Employee:


(1) Injunctive Relief. In the event that Employee breaches, or the Corporation
reasonably believes that Employee is about to breach, any of the covenants of
paragraphs 3(a), 3(b) and/or 3(c) above, Employee recognizes that the
Corporation will suffer immediate and irreparable harm and that money damages
alone will not be adequate to compensate the Corporation or its Affiliates.
Accordingly, Employee agrees that the Corporation will be entitled to temporary,
preliminary and/or permanent injunctive relief enforcing the terms of paragraphs
3(a), 3(b) and/or 3(c) above.


(2) Damages. In the event that Employee breaches any of the covenants of
paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees that the Corporation
will be entitled to compensatory damages in an amount necessary to compensate
the Corporation for any harm that is not adequately redressed or prevented by
injunctive relief.


(3) Forfeiture and Repayment. In the event Employee breaches any of the
covenants of paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees and
understands that the Corporation may require




--------------------------------------------------------------------------------




Employee to repay certain awards that have been granted under the Plan, as is
more fully set forth in paragraph 4 below.
 
(ii) Governing Law. The restrictions set forth in paragraphs 3(a), 3(b) and/or
3(c) will be governed by, construed, interpreted, and their validity determined,
under the law of the State of Delaware.


4. Forfeiture and Repayment Provisions.


(a) Termination of Employment. Except as provided in this paragraph 4, section
(a) and in paragraph 8 below or as otherwise may be determined by the Board, if
the Employee ceases to be an Employee of the Corporation or any of its
Affiliates (as defined in the Plan) for any reason, all Units which at the time
of such termination of employment are subject to the restrictions imposed by
paragraph 2 above shall upon such termination of employment be forfeited and
returned to the Corporation. Except as otherwise specifically determined by the
Human Resources Committee in its absolute discretion on a case by case basis, if
twelve (12) or more months have passed since the Commencement Date and (i) the
Employee is terminated by the Corporation or any of its Affiliates for any
reason (other than for Cause, as defined below, or for failure to meet
performance expectations, as determined by the Chief Executive Officer of the
Corporation), or (ii) the Employee ceases to be an employee of the Corporation
or any of its Affiliates by reason of death or total or partial disability, or
(iii) the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of normal or early retirement, then full ownership of the
Units will occur to the extent not previously earned, upon lapse of the
Restriction Period as set forth in paragraph 2, and dividends equivalents will
be paid through such period, in each case on a pro-rata basis, calculated based
on the percentage of time such Employee was employed by the Corporation or any
of its Affiliates from the Commencement Date through the date the Employee
ceases to be an employee of the Corporation or any of its Affiliates; provided
in every case, that Employee, upon request of the Corporation, shall execute a
Separation Agreement and Release in connection with termination of his or her
employment, such agreement to be in form and substance satisfactory to the
Corporation in its absolute discretion. As used herein, the term "Cause" means
(1) the conviction of a participant for committing a felony under federal law or
the law of the state in which such action occurred, (2) dishonesty in the course
of fulfilling a participant's employment duties or (3) willful and deliberate
failure on the part of a participant to perform his employment duties in any
material respect, or such other events as will be determined by the Committee.
The Committee will have the sole discretion to determine whether "Cause" exists,
and its determination will be final.


Notwithstanding anything to the contrary herein, no vesting or ownership of
Units shall occur following termination of employment for any reason unless
Employee, upon request of the Corporation, shall execute a Separation Agreement
and Release in connection with such termination of employment, such agreement to
be in form and substance satisfactory to the Corporation in its absolute
discretion.


(b)    Violations of Paragraph 3(a), 3(b) and/or 3(c).


(i) In addition to any other remedy at law or in equity, all Units subject to
the restrictions imposed by paragraph 2 above shall be forfeited and returned to
the Corporation, if Employee engages in any conduct agreed to be avoided
pursuant to the provisions of paragraph 3(a), 3(b) and/or 3(c) at any time
within eighteen (18) months following the date of Employee's termination of
employment with the Corporation or any of its Affiliates.


(ii) In addition to any other remedy, at law or in equity, if, at any time
within eighteen (18) months following the date of Employee's termination of
employment with the Corporation or any of its Affiliates, Employee engages in
any conduct agreed to be avoided pursuant to the provisions of paragraph 3(a),
3(b) and/or 3(c), then all payments (without regard to tax effects) received
directly or indirectly by




--------------------------------------------------------------------------------




Employee with respect to the Units which vest during the two (2) year period
prior to Employee's termination from employment shall be paid by Employee to the
Corporation. Employee consents to the deduction from any amounts the Corporation
or any of its Affiliates owes to Employee to the extent of the amounts Employee
owes the Corporation hereunder.


(c) Misconduct. Unless a Change of Control shall have occurred after the date
hereof:


(i) All payments (without regard to tax effects) received directly or indirectly
by Employee with respect to the Units shall be paid by Employee to the
Corporation, if the Corporation reasonably determines that during Employee's
employment with the Corporation or any of its Affiliates:


(1) Employee knowingly participated in misconduct that causes a misstatement of
the financial statements of Viad or any of its Affiliates or misconduct which
represents a material violation of any code of ethics of the Corporation
applicable to Employee or of the Always Honest compliance program or similar
program of the Corporation; or


(2) Employee was aware of and failed to report, as required by any code of
ethics of the Corporation applicable to Employee or by the Always Honest
compliance program or similar program of the Corporation, misconduct that causes
a misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material knowing violation of any code of ethics
of the Corporation applicable to Employee or of the Always Honest compliance
program or similar program of the Corporation.


(ii) Employee consents to the deduction from any amounts the Corporation or any
of its Affiliates owes to Employee to the extent of the amounts Employee owes
the Corporation under this paragraph 4(c).


(a) Acts Contrary to Corporation. Unless a Change of Control shall have occurred
after the date hereof, if the Corporation reasonably determines that at any time
within two (2) years after the lapse of the Restriction Period Employee has
acted significantly contrary to the best interests of the Corporation,
including, but not limited to, any direct or indirect intentional disparagement
of the Corporation, then all payments (without regard to tax effects) received
directly or indirectly by Employee with respect to the Units which vest during
the two (2) year period prior to the Corporation's determination shall be paid
by Employee to the Corporation. Employee consents to the deduction from any
amounts the Corporation or any of its Affiliates owes to Employee to the extent
of the amounts Employee owes the Corporation under this paragraph 4(d).


(b) The Corporation’s reasonable determination required under Sections 4(c)(i)
and 4(d) shall be made by the Human Resources Committee of the Corporation’s
Board of Directors, in the case of executive officers of the Corporation, and by
the Chief Executive Officer and Corporate Compliance Officer of the Corporation,
in the case of all other officers and employees.


5. Employee's Rights. Except as otherwise provided herein, the Employee, as
owner of the Units, shall have rights which are equivalent in all material
respects to rights granted to a holder of Restricted Stock of the Corporation,
except that the Units will not have voting or other rights uniquely associated
with common stock, and the Employee will receive dividend equivalents rather
than dividends.


6. Expiration of Restriction Period. Upon the lapse or expiration of the
Restriction Period with respect to any Units, the Corporation shall promptly pay
Employee the cash value of such units, such value




--------------------------------------------------------------------------------




to be calculated on the basis of the value of Viad common stock on the date that
the Restriction Period lapses or expires (reduced to the extent provided in
paragraph 4(a) in the event of early or normal retirement).
 
To the extent permissible under applicable tax, securities, and other laws, the
Corporation will permit Employee to satisfy a tax withholding requirement by
directing the Corporation to apply Units to which Employee is entitled as a
result of termination of the Restricted Period with respect to any Units of
Restricted Stock, in such manner as the Corporation shall choose in its
discretion to satisfy such requirement.
 
7. Adjustments for Changes in Capitalization of Corporation. In the event of a
change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes in the corporate structure of the Corporation
during the Restriction Period, the number of Units subject to restrictions as
set forth herein shall be appropriately adjusted and the determination of the
Board of Directors of the Corporation as to any such adjustments shall be final,
conclusive and binding upon the Employee. Any Units or other securities
received, as a result of the foregoing, by the Employee with respect to Units
subject to the restrictions contained in paragraph 2 above also shall be subject
to such restrictions.


8. Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the Restriction Period shall lapse and the Units shall be free of
all restrictions and become fully vested and transferable to the full extent of
the original grant.


9. Plan and Plan Interpretations as Controlling. The Units hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Human Resources Committee of the Corporation’s Board of Directors may from
time to time make changes therein, interpret it and establish regulations for
the administration thereof. The Employee, by acceptance of this Agreement,
agrees to be bound by said Plan and such Committee actions.


Units may not be issued hereunder, or delivered or redelivered, whenever such
issuance, delivery or redelivery would be contrary to law or the regulations of
any governmental authority having jurisdiction.


10. Compliance with or exemption from Code Section 409A. Notwithstanding any
other term of this Agreement to the contrary, this Agreement is intended to
satisfy or otherwise be exempt from the requirements of Section 409A. To the
extent that any payment pursuant to this Agreement is or becomes subject to
Section 409A of the Internal Revenue Code it shall be paid in accordance with
the requirements of Section 409A and no deferral or acceleration of payment
inconsistent with Section 409A shall be permitted. Any payment subject to
Section 409A due to a separation from service shall be delayed for a six month
period if payable to a “Key Employee” (as defined below). Payments made upon
lapse of a substantial risk of forfeiture herein shall be made within the two
and one-half month period following the taxable year of the Corporation in which
the amount was no longer subject to a substantial risk of forfeiture and an
Employee shall have no ability to designate the taxable year of payment.
Payments made due to a Change in Control shall be made within 30 days of the
Change in Control and the Employee shall have no discretion to designate the
taxable year of receipt. To the extent that any provision of this Agreement
fails to satisfy the requirements of, or be exempt from Section 409A, the
provision shall be automatically modified in a manner that, in the good faith
opinion of the Corporation, brings the provision into compliance with Section
409A while preserving as closely as possible the original intent of this
Agreement. “Key Employee” means an Executive considered a key employee for the
12-month period commencing on April 1st of the year following the 12-month
period ending on December 31st of the preceding year during which the Executive
met the requirements of Internal Revenue Code Section 416 as applied under
Section 409A.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Restricted Stock Units
Agreement to be duly executed.






Dated: __________, 20__            VIAD CORP






By:_______________________________________    
PAUL B. DYKSTRA
Chairman, President and Chief Executive Officer


ATTEST:




__________________________________________    
General Counsel or Assistant Secretary




This Restricted Stock Units Agreement shall be effective only upon execution by
Employee and delivery to and receipt by the Corporation.


ACCEPTED:




________________________________________
Employee




